DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 8/20/2021.  Claim 1 remains pending in the present application.
Allowable Subject Matter
Claim 1 is allowed.
The following is an Examiner’s statement of reasons for allowance: Considering claim 1, the best prior art found during the prosecution of the present application, Sivaprakasam et al. (U.S. Patent Application Publication No. 2013/0148641 A1), Godsey et al. (U.S. Patent Application Publication No. 20140279125 A1), and Jalali (U.S. Patent Application Publication No. 2006/0223573 A1) , fails to disclose, teach, or suggest the limitations of connect to the remote controller through a first wireless access point with the first wireless adaptor and evaluate a connectivity of the connection through the first wireless access point by evaluating first data sent to a first remote server for at least one of latency, packet loss and financial expense of the connection; and while retaining connectivity with the remote controller through the first wireless adaptor, connect to the remote controller through a second wireless access point with the second wireless adaptor and evaluate a connectivity of the connection through the second wireless access point by evaluating second data sent to a second remote server for at least one of latency, packet loss and financial expense of the connection in combination with and in the context of all of the other limitations in claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.